*440Defendant failed to meet his burden of establishing that the fully executed prenuptial agreement at issue was ever delivered to him, thus such agreement was neither valid nor binding (Domestic Relations Law § 236 [B] [3]; Ross v Ross, 233 App Div 626, 637 [1931], affd 262 NY 381 [1933]; 219 Broadway Corp. v Alexander’s, Inc., 46 NY2d 506 [1979]; Alsaedi v Ninth Ave. Realty, 2 AD3d 233 [2003]).
Moreover, defendant failed to meet his burden to prove the terms of any valid prenuptial agreement between the parties because no document purporting to be a true and accurate copy of the prenuptial agreement’s terms was entered into evidence (see Schozer v William Penn Life Ins. Co. of N.Y., 84 NY2d 639, 645 [1994]).
We have considered defendant’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Catterson, DeGrasse, Abdus-Salaam and Román, JJ.